DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the grounds that the controlled delivery electrode arranged adjacent to or in the second portion of the ion conductive channel and the electrical contact providing an electrical control potential over the controlled delivery electrode to control the ion flow between the controlled delivery electrode and the target electrolyte are in particular not disclosed in Berggen. This is not found persuasive because as identified in the requirement for restriction Berggen does teach the limitations in question. Particularly Berggen discloses a controlled delivery electrode (electrode in electrolyte 285) is arranged adjacent to (Merriam-Webster dictionary defines adjacent to as not distant/nearby) or in the second portion (portion of the ion conductive channel where target electrolyte 287 is) of the ion conductive channel (as shown in figure 8a the at least one controlled delivery electrode is adjacent/nearby to the second portion of the ion conductive channel). Additionally Berggen discloses the electrical contact (outer surface of the electrode in electrolyte 285) provides an electrical control potential over the controlled delivery electrode to control the ion flow between the controlled delivery electrode and the target electrolyte (Examiner notes this is an intended use limitation and the outer surface of the electrode in electrolyte 285 (contact surface) controls an ion flow between the controlled delivery electrode and the, target electrolyte due to the material of the electrode and since the outer surface is in contact with the electrolyte 285 and controls an ion flow between the controlled delivery electrode and the, target electrolyte via channel 286). The electrical contact is not further defined and since the outer surface of the electrode in electrolyte 285 meets the functional requirement of the currently claimed and therefore this argument is not found to be persuasive. Applicant argues on page 9 of 10 that the method claims incorporate all limitations of device claim 1 and therefore necessarily share the unique special technical feature discussed above. As shown in the restriction requirement mailed 12/16/2020 the technical feature shared is not a technical feature as it does not make a contribution over the prior art of Berggen. Applicant states on page 9 of 10 that no substantial burden is seen since the search for the subject matter of one of these groups necessitates a search of the subject matter of the other group. Applicant also states that examination of the non-elected claims with the elected group provides efficiency in early determination of the full scope of patent protection to be afforded in this technology. Examiner notes that the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP 823. As detailed in the requirement for restriction mailed 12/16/2020 Examiner has properly shown that groups I and II lack unity of invention. Additionally Examiner notes that the method of claim 13 at least additionally requires optionally providing a waste electrode and waste electrolyte while the device of claim 1 does not. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13, 15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2018 and 10/16/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Item 109a and 109b in figure 3, 4, 7, 15, 16
Item 107a and 107b in figure 3, 4, 7, 8, 9, 10
Item 103a and 103b in figure 4, 7, 15, 16
Item 101a and 101b in figure 8
Item 108a and 108b in figure 8, 9
Item 114c in figure 8, 9, 15, 16
Item 102a and 102b in figure 9
Item 107c in figure 9
Item 12 in figure 15
Item 109c in figure 15, 16
Item 111a and 111B in figure 15, 16
Item 103c in figure 16
Item 111c in figure 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
The drawings are objected to because the legends and labels on the graphs in figure 12a, 12b, and 13a are illegible. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 3, line 5, line 6-7, line 10, line 13, and line 16-17 objected to because of the following informalities:   
Claim 1, line 3, line 5, line 6-7, line 10, line 13, and line 16-17 recites “the ion conductive channel”. Claim 1, line 2 recites “at least one ion conductive channel”.  Appropriate correction is required. Examiner suggests replacing “the ion conductive channel” in claim 1, line 3, line 5, line 6-7, line 10, line 13, and line 16-17 with “the at least one ion conductive channel” in order to keep the claim terminology consistent. 
Claim 1, line 11-12, 12-13, line 14, line 16, line 18, and line 19; Claim 2, line 2; Claim 6, line 2, and line 3-4; Claim 8, line 2; Claim 9, line 3; Claim 17, line 2, and line 3; and Claim 18, line 2 objected to because of the following informalities:   
Claim 1, line 11-12, 12-13, line 14, line 16, line 18, and line 19; Claim 2, line 2; Claim 6, line 2, and line 3-4; Claim 8, line 2; Claim 9, line 3; Claim 17, line 2, and line 3; and Claim 18, line 2 recites “the controlled delivery electrode”. Claim 1, line 9 recites “at least one controlled delivery electrode”. Appropriate correction is required. Examiner suggests replacing “the controlled delivery electrode” in claim 1, line 11-12, 12-13, line 14, line 16, line 18, and line 19; Claim 2, line 2; Claim 6, line 2, and line 3-4; Claim 8, line 2; Claim 9, line 3; Claim 17, line 2, and line 3; and Claim 18, line 2 with “the at least one controlled delivery electrode” in order to keep the claim terminology consistent. 
Claim 2 objected to because of the following informalities:   
Line 1 recites “a device as claimed in claim 1”. “A” device is a typographical error as the device refers back to the device of claim 1 and should state “the device”. Examiner suggests replacing “a device as claimed in claim 1” with “the device as claimed in claim 1”.
Claim 3, line 1 objected to because of the following informalities:   
Line 1 recites “the device as claimed claim 1”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the device as claimed claim 1” with “the device as claimed in claim 1”.
Claim 10, line 2 objected to because of the following informalities:   
Line 2 recites “the barrier”.  Examiner suggests replacing “the barrier” with “the ion barrier” in order to keep the claim terminology consistent. Appropriate correction is required.
Claim 12, line 2 objected to because of the following informalities:   
Line 2 recites “each waste channel”. Examiner suggests replacing “each waste channel” with “each of the at least one waste channels” in order to keep the claim terminology consistent. Appropriate correction is required.
Claim 20 line 1 objected to because of the following informalities:   
Line 1 recites “the barrier”. Examiner suggests replacing “the barrier” with “the ion barrier” in order to keep the claim terminology consistent. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,

Line 5-6 recites “wherein said first and second electrodes provides an electrical control of an ion flow through the ion conductive channel”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein said first and second electrodes provides an electrical control of an ion flow through the ion conductive channel” with “wherein said first and second electrodes are configured to provide an electrical control of an ion flow through the at least one ion conductive channel”.
Line 17-19 recites “wherein said electrical contact provides for an electrical control potential over the controlled delivery electrode to control an ion flow between the controlled delivery electrode and the target electrolyte”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein said electrical contact provides for an electrical control potential over the controlled delivery electrode to control an ion flow between the controlled delivery electrode and the target electrolyte” with “wherein said electrical contact is configured to provide for an electrical control potential over the at least one controlled delivery electrode to control an ion flow between the at least one controlled delivery electrode and the target electrolyte”.
Examiner notes claims 2-12 and 16-20 are similarly rejected by virtue of their dependency on claim 1.

The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. Examiner suggests removing the phrase “such as PEDOT” or replacing “a conducting polymer such as PEDOT” with “a conducting polymer, wherein the conducting polymer is PEDOT”.
In regard to claim 4,
Line 3 recites “the material”. Line 1-2 recites “said electronically and ionically conducting material”. In view of the specification “the material” is indefinite because it is unclear if the material is intended to be the same as the electronically and ionically conducting material or if it’s intended to refer to a different material. Appropriate correction is required. Examiner construes them to be the same for Examination purposes. Examiner suggests replacing “the material” with “the electronically and ionically conducting material”.
In regard to claim 5,
Line 5 recites “the ion conductive channel”. Line 4 of claim 5 recites “an ion conductive channel having a finite ion conductivity” and line 2 of claim 1, which claim 5 depends on, recites “at least one ion conductive channel”. It is unclear which ion conductive channel “the ion conductive channel” of line 5 refers to. Appropriate correction is required. For examination purposes Examiner construes the “ion conductive channel having a finite ion conductivity” and “the at least one ion conductive channel” to be the same. Examiner suggests replacing “the ion conductive channel” with “the ion conductive channel having a finite ion conductivity”.
Line 5-6 “each controlled delivery electrode”. Line 2 of claim 5 recites “at least two controlled delivery electrodes” and line 9 of claim 1, which claim 5 depends on, recites “at least one controlled delivery electrode”. It is unclear which controlled delivery electrode “each controlled delivery electrode” refers to. Appropriate correction is required. For examination purposes Examiner construes “each 
Examiner notes claim 7, 17, 18, 19 are similarly rejected by virtue of their dependency on claim 5.
	In regard to claim 6,
The term "sufficiently high" in claim 6, line 3 is a relative term which renders the claim indefinite.  The term "sufficiently high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. For examination purposes any resistance which enables a potential drop between the contact of the at least one controlled delivery electrode and the target electrolyte is considered “sufficiently high”.
Line 3 recites “the potential drop”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the potential drop” with “a potential drop”. 
In regard to claim 7,
Line 1-2 and line 3 recites “the controlled delivery electrodes”. Claim 7 depends on claim 5 and claim 1. Claim 1 introduces “at least two controlled delivery electrodes” while claim 1 introduces “at least one controlled delivery electrodes”. It is unclear which electrodes “the controlled delivery electrodes of claim 7 refers to. Appropriate correction is required. For examination purposes Examiner construes “the controlled delivery electrodes” to refer to “the at least two controlled delivery electrodes”. Examiner suggests replacing in line 1-2 and line 3 “the controlled delivery electrodes” with “the at least two controlled delivery electrodes”. 

In regard to claim 9,
Line 2-3 recites “the fixed charges of the controlled delivery electrode”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the fixed charges of the controlled delivery electrode” with “fixed charges of the at least one controlled delivery electrode”.
Examiner notes claim 20 is similarly rejected by virtue of its dependency on claim 9.
In regard to claim 11,
Line 3-4 recites “said multiple ion conductive channels”. There is insufficient antecedent basis for the limitation in this claim. Line 2 of claim 11 states “at least two ion conductive channels” and claim 1, which claim 11 depends on, recites “at least one ion conductive channel”. It is unclear which channels “said multiple ion conductive channels” refers to or if said multiple ion conductive channels are intended to be different from the at least two ion conductive channels and the at least one ion conductive channel. For examination purposes Examiner construes “said multiple ion conductive channels” to refer to the “at least two ion conductive channels”. Examiner suggests replacing “said multiple ion conductive channels” with “said at least two ion conductive channels”.
Line 4 and line 5 recites “said controlled delivery electrodes”. There is insufficient antecedent basis for the limitation in this claim. Line 3 of claim 11 recites “multiple controlled delivery electrodes” and claim 1, which claim 11 depends on, recites at least one controlled delivery electrode. It is unclear 
Line 5 recites “the same target electrolyte”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner notes only one target electrolyte has been introduced in claim 1. Examiner suggests replacing “the same target electrolyte” with “the target electrolyte” since as claimed only one target electrolyte is present. 
In regard to claim 16,
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. Examiner suggests removing the phrase “such as PEDOT”, or replacing “a conducting polymer such as PEDOT” with “a conducting polymer, wherein the conducting polymer is PEDOT”.
In regard to claim 17,
The term "sufficiently high" in claim 17, line 2 is a relative term which renders the claim indefinite.  The term "sufficiently high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. For examination purposes any resistance which enables a potential drop between the contact of the at least one controlled delivery electrode and the target electrolyte is considered “sufficiently high”. 
Line 3 recites “the potential drop”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the potential drop” with “a potential drop”. 
In regard to claim 19, 
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berggen (U.S. PG publication 20100255557).
In regard to claim 1,
[AltContent: arrow][AltContent: textbox (Second portion of the ion conductive channel)][AltContent: textbox (First portion of the ion conductive channel)][AltContent: arrow]
    PNG
    media_image1.png
    285
    448
    media_image1.png
    Greyscale

Berggen discloses a device (see figure 8A: wherein the entire structure is construed as the device) comprising a first electrode (electrode provided in source electrolyte 281; paragraph [0208]) provided at or in a source electrolyte (figure 8a, item 281; paragraph [0208]), and at least one ion conductive channel (figure 8a, item 282, 284, 286; Examiner notes the at least one ion conductive channel is construed as the entire channel formed by item 282, 284 and 286), wherein said first electrolyte (see 112 rejection above for claim interpretation where the first electrolyte is construed as the source electrolyte) is arranged at a first portion of the ion conductive channel (see figure 8a: wherein the first electrolyte 281 is arranged at a first portion of the ion conductive channel), and a second electrode (electrode in final electrolyte 287; paragraph [0208]) provided in a target electrolyte (figure 8a, item 287), wherein said target electrolyte is arranged at a second portion of the ion conductive channel (see figure 8a: wherein the target electrolyte 287 is arranged at a second portion of the ion conductive channel), and wherein said first and second electrodes provides an electrical control of an ion flow through the ion conductive channel (paragraph [0208]) 
wherein 
the device further comprises at least one controlled delivery electrode (electrode in electrolyte 285) arranged adjacent to or in the second portion of the ion conductive channel (see figure 8a wherein 
In regard to claim 2,
Berggen discloses a device as claimed in claim 1, wherein said electronically and ionically conductive material (PEDOT; paragraph [0181] and [0114]: wherein the electrodes contain PEDOT) of 
In regard to claim 3,
Berggen discloses the device as claimed claim 1, wherein the electronically and ionically conductive material includes a conducting polymer such as PEDOT (paragraph [0114] and [0181]).
In regard to claim 4,
Berggen discloses the device as claimed in claim 1, wherein said electronically and ionically conducting material is adapted to act as a reservoir for ions being injected to, or extracted from the material (see 112 rejection above for claim interpretation where the electronically and ionically conducting material and the material are construed to be the same; Examiner notes this is an intended use limitation and the electronically and ionically conducting material is fully capable of acting as a reservoir for ions being injected to, or extracted from the material due to its material properties and as supported by paragraph [0120] and [0183]-[0184]).
In regard to claim 5,	
Berggen discloses the device as claimed in claim 1, wherein said device comprises at least two controlled delivery electrodes (electrode in electrolyte 285 and electrode in electrolyte 283), and wherein said at least two controlled delivery electrodes are separated from each other with an ion conductive channel (channel formed by item 282, 284 and 286) having a finite ion conductivity (See page 6 of Applicant’s disclosure which defines "finite ion conductivity" as a material that “has a sufficiently high ionic resistance (ion conductive channel) to prevent so called crosstalk between outlets or the controlled delivery electrodes”; see paragraph [0091], and [0120] of Berggen for support that the ion conductive channel has a finite ion conductivity), to control ion flow from the ion conductive channel 
In regard to claim 6,
Berggen discloses the device as claimed in claim 1, wherein a resistance between the controlled delivery electrode and the target electrolyte is sufficiently high (see 112 rejection above for claim interpretation where any resistance which enables a potential drop between the contact of the at least one controlled delivery electrode and the target electrolyte is considered “sufficiently high”) to enable the potential drop between the contact of the controlled delivery electrode and the target electrolyte (paragraph [0120] and [0150]).
In regard to claim 7,
Berggen discloses the device as claimed in claim 5, wherein the controlled delivery electrodes (see 112 rejection above for claim interpretation where the controlled delivery electrodes are construed as the at least two controlled delivery electrodes; electrode in electrolyte 285 and electrode in electrolyte 283) are arranged on or in the same or different ion conductive channels (electrode in electrolyte 285 and electrode in electrolyte 283 are arranged on the same ion conductive channel formed by item 282, 284 and 286) and wherein the controlled delivery electrodes (electrode in electrolyte 285 and electrode in electrolyte 283) are separated from each other with a material having a finite ion conductivity (material of item 284; paragraph [0119] and [0120]).
In regard to claim 16,
Berggen discloses the device as claimed in claim 2, wherein the electronically and ionically conductive material includes a conducting polymer such as PEDOT (paragraph [0114] and [0181]).
In regard to claim 17,
Berggen discloses the device as claimed in claim 5, wherein a resistance between the controlled delivery electrode and the target electrolyte is sufficiently high (see 112 rejection above for claim .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berggen (U.S. PG publication 20100255557).
In regard to claim 8,
Berggen discloses the device as claimed in claim 1.
A first embodiment of Berggen fails to disclose wherein an ion barrier is arranged between the controlled delivery electrode and the target electrolyte.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Berggen to include an ion barrier of the second embodiment of Berggen, arranged between the controlled delivery electrode of the first embodiment (electrode in electrolyte 285) and the target electrolyte of the first embodiment (figure 8a, item 287), as taught by the second embodiment of Berggen, for the purpose of preventing leakage of ions (paragraph [0134] and [0187]).
In regard to claim 9,
The modified first embodiment of Berggen teaches the device as claimed in claim 8.
The first embodiment of Berggen as modified by the second embodiment of Berggen teaches wherein the ion barrier comprises a material (insulating material as taught by the second embodiment) having a fixed concentration of opposite charges with respect to the fixed charges of the controlled delivery electrode (Examiner notes the insulating material would comprise a fixed concentration of opposite charges with respect to fixed charges of the electronically and ionically conductive material of the controlled delivery electrode as supported by paragraph [0114], [0134] and [0181]; Examiner notes a fixed concentration of opposite charges of the ion barrier as claimed would encompass a concentration of 0).
In regard to claim 10,
The modified first embodiment of Berggen teaches the device as claimed in claim 8.
The first embodiment of Berggen as modified by the second embodiment of Berggen teaches wherein the barrier (figure 1b, item 108 of the second embodiment) is adapted to geometrically restrain or limit an ion flow (Examiner notes “adapted to geometrically restrain or limit an ion flow” is an 
In regard to claim 11,
Berggen discloses the device as claimed in claim 1.
A first embodiment of Berggen fails to disclose wherein the device comprises at least two ion conductive channels, and wherein multiple controlled delivery electrodes are arranged in or on said multiple ion conductive channels, wherein said controlled delivery electrodes are in ionic contact with the same target electrolyte, and wherein the controlled delivery electrodes are separated from each other by an ion conductive channel having a finite ion conductivity.
[AltContent: textbox (Ion conduction channel)][AltContent: connector][AltContent: textbox (Ion conduction channel)][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    570
    513
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Berggen to include a second ion conductive channel in addition to the first ion conductive channel (282, 284 and 286) of the first embodiment of Berggen coupled with target electrode 287, with multiple controlled delivery electrodes arranged in or on said multiple ion conductive channels, wherein said controlled delivery electrodes are in ionic contact with the same target electrolyte, and wherein the controlled delivery electrodes are separated from each other by an ion conductive channel having a finite ion conductivity, as taught by the third embodiment of Berggen, for the purpose of enabling a multiplicity of substances 
Examiner notes the second ion conductive channel when implemented into the first embodiment would be configured similar to the first ion conductive channel (282, 284 and 286) of the first embodiment and contain 3 electrolytes arranged on the channel and contain 3 electrodes similar to the electrodes in electrolytes 281, 283, and 285 arranged on the channel. The target electrolyte 287 would also be modified to contain two separate ion transport interfaces.
In regard to claim 12,
Berggen discloses the device as claimed in claim 1.
A first embodiment of Berggen fails to disclose wherein the device comprises at least one waste channel, and wherein each waste channel comprises a waste electrolyte and a waste electrode.
[AltContent: textbox (At least one waste channel)][AltContent: ]
    PNG
    media_image3.png
    358
    486
    media_image3.png
    Greyscale

A fourth embodiment of Berggen teaches wherein the device (see figure 4A) comprises at least one waste channel (see figure 4A above), and wherein each waste channel comprises a waste 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Berggen to include at least one waste channel, wherein each waste channel comprises a waste electrolyte and a waste electrode, as taught by the fourth embodiment of Berggen, for the purpose of enabling the intended source ions to already be in the ion channels which allows for their release into the target electrolyte to be faster than if not using this configuration (paragraph [0195], line 24-32). Examiner notes the at least one waste channel would be implanted as a branch off of channel 286.
In regard to claim 18,
Berggen discloses the device as claimed in claim 5.
A first embodiment of Berggen fails to disclose wherein an ion barrier is arranged between the controlled delivery electrode and the target electrolyte.
A second embodiment of Berggen teaches wherein an ion barrier (figure 1b, item 108) is arranged between a controlled delivery electrode (figure 1b, item 101) and the target electrolyte (figure 1b, item 104).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Berggen to include an ion barrier of the second embodiment of Berggen, arranged between the controlled delivery electrode of the first embodiment (electrode in electrolyte 285) and the target electrolyte of the first embodiment (figure 8a, item 287), as taught by the second embodiment of Berggen, for the purpose of preventing leakage of ions (paragraph [0134] and [0187]).
In regard to claim 19,
The modified first embodiment of Berggen teaches the device as claimed in claim 18.

In regard to claim 20,
The modified first embodiment of Berggen teaches the device as claimed in claim 9.
The first embodiment of Berggen as modified by the second embodiment of Berggen teaches wherein the barrier (figure 1b, item 108 of the second embodiment) is adapted to geometrically restrain or limit an ion flow (Examiner notes “adapted to geometrically restrain or limit an ion flow” is an intended use limitation and the ion barrier of Berggen is fully capable of geometrically restraining or limiting an ion flow due to its shape and function to prevent ion leakage as supported by paragraph [0134] and [0187]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783